DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 46-58 and 60-65 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 46-58 and 60-65 are rejected under 35 U.S.C. 103 as being unpatentable over Lo et al. (US Pub # 2007/0119844) in view of Simon (US Pat # 1,477,602).
In regards to claims 46, 58 and 60, Lo et al. teaches a barrel assembly for a hair styling appliance (where such is a curling tong), the barrel assembly comprising a barrel having an external surface (530), an inner surface, and a heater-mounting surface (535) inside the barrel, wherein the heater-mounting surface is integrally formed with the external surface (Paragraph 0037) and extends across the inside of the barrel (see Figure 7A), from one side to the other when the barrel is viewed in transverse cross-section, such that the heater-mounting surface is integrally attached to the external surface on two opposing sides of the barrel;
a heater element mounted on the heater-mounting surface (Paragraph 0037).
Although Lo et al. teaches the direct mounting of the heating element to form a tight fit on the heater-mounting surface formed integrally with the external barrel itself (Paragraph 0037), Lo et al. does not teach a spring clip inserted within the barrel between the inner surface of the barrel and the heater element, such that the spring clip provides a force for securing the heater element against the heater-mounting surface.
	However, Simon teaches the use of a spring clip (Figure 4 at 23) to press a heating element into securement with an external barrel (see Figure 4). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the barrel of Lo et al. to have the heater secured to the mounting surface via a spring clip, as taught by Simon, as such provides direct and secure contact for the heater to better transfer heat to the barrel (Simon, Page 1, Lines 73-76).
	Regarding claims 47-48, Lo et al. teaches the heater mounting surface is located substantially across a diameter of the barrel (see Figure 7a where such extends across the length of the barrel at a location remote from the diameter).
Regarding claim 49, Lo et al. teaches the heater mounting surface, but does not teach the thickness of the heater-mounting surface is approximately twice the thickness of the external surface. However, Lo et al. does provide for various geometries of heater mounting surfaces within a barrel (see Figure 7). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the heater mounting surface to have a thickness twice that of the external surface of the barrel as a matter of design choice for providing adequate support to the barrel of desired geometry.
Regarding claim 50, Lo et al. teaches the external surface of the barrel has a circular or elliptical cross-section (see Figure 7).
Regarding claim 51, Lo et al. teaches the barrel is formed as a single extruded component (Paragraph 0037).
Regarding claim 52, Lo et al. teaches the barrel is made of metal (Paragraphs 0032, 0036).
Regarding claim 53, Lo et al. teaches the heater element comprises a substrate having a conductive track (205) for generating heat upon application of an electrical current thereto (Paragraph 0021), and an integral temperature sensor (Paragraph 0039).
Regarding claim 54, Lo et al. teaches the conductive track and the integral temperature sensor are formed as parallel layers embedded within the substrate (Paragraphs 0024-0025).
Regarding claim 55, Lo et al. teaches the integral temperature sensor comprises a resistive track, the resistance of which changes with temperature (Paragraph 0010).
Regarding claim 56, Lo et al. teaches the integral temperature sensor is molecularly bonded to the substrate (Paragraph 0031).
Regarding claim 57, Lo et al. teaches the substrate comprises a ceramic material (Paragraph 0029).

In regards to claim 61, Lo et al. teaches a method of manufacturing a barrel assembly for a hair styling appliance (where such is a curling tong), the method comprising obtaining a barrel having an external surface (530), an inner surface, and a heater-mounting surface (535) inside the barrel, wherein the heater-mounting surface is integrally formed with the external surface (Paragraph 0037) and extends across the inside of the barrel (see Figure 7A), from one side to the other when the barrel is viewed in transverse cross-section, such that the heater-mounting surface is integrally attached to the external surface on two opposing sides of the barrel;
a heater element mounted on the heater-mounting surface (Paragraph 0037).
Although Lo et al. teaches the direct mounting of the heating element to form a tight fit on the heater-mounting surface formed integrally with the external barrel itself (Paragraph 0037), Lo et al. does not teach a spring clip inserted within the barrel between the inner surface of the barrel and the heater element, such that the spring clip provides a force for securing the heater element against the heater-mounting surface.
	However, Simon teaches the use of a spring clip (Figure 4 at 23) to press a heating element into securement with an external barrel (see Figure 4). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the barrel of Lo et al. to have the heater secured to the mounting surface via a spring clip, as taught by Simon, as such provides direct and secure contact for the heater to better transfer heat to the barrel (Simon, Page 1, Lines 73-76).
Regarding claims 62-63, Lo et al. teaches the heater mounting surface is located substantially across a diameter of the barrel (see Figure 7a where such extends across the length of the barrel at a location remote from the diameter).
Regarding claim 64, Lo et al. teaches the heater mounting surface, but does not teach the thickness of the heater-mounting surface is approximately twice the thickness of the external surface. However, Lo et al. does provide for various geometries of heater mounting surfaces within a barrel (see Figure 7). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the heater mounting surface to have a thickness twice that of the external surface of the barrel as a matter of design choice for providing adequate support to the barrel of desired geometry.
Regarding claim 65, Lo et al. teaches the barrel is made of metal (Paragraphs 0032, 0036).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIANNE E KALACH whose telephone number is (571)270-7489. The examiner can normally be reached M-R 07:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571 272 4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.K/Examiner, Art Unit 3772  

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772